Case: 08-31013     Document: 00511047668          Page: 1    Date Filed: 03/10/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                           March 10, 2010
                                     No. 08-31013
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA

                                                   Plaintiff-Appellee

v.

LAWRENCE LEE CHATMAN, JR

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                           USDC No. 1:04-CR-10014-1


Before KING, BARKSDALE, and GARZA, Circuit Judges.
PER CURIAM:*
        Lawrence Lee Chatman, Jr., federal prisoner # 12274-035, appeals the
sentence imposed by the district court after granting his 18 U.S.C. § 3582(c)(2)
motion for reduced sentence based on the United States Sentencing
Commission’s retroactive amendment to the base-offense levels for crack-cocaine
offenses.     Although the court determined that Chatman was subject to an
amended-guidelines range of 120 to 135 months, the court only reduced his
sentence from 144 to 140 months’ imprisonment. In doing so, the court indicated

        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 08-31013    Document: 00511047668 Page: 2       Date Filed: 03/10/2010
                                 No. 08-31013

incorrectly that the reduced sentence was within the amended-guidelines range
and indicated that the amount of the reduction was directly affected by
Chatman’s “poor post-incarceration record”.
      A district court’s decision whether to reduce a sentence is reviewed for an
abuse of discretion; its interpretation of the Guidelines, de novo. United States
v. Evans, 587 F.3d 667, 672 (5th Cir. 2009). Chatman claims the district court
abused its discretion when it reduced his sentence to a term of imprisonment
that constituted an upward deviation from the amended-guidelines range, while
erroneously concluding that the reduced sentence was within the amended
range. He maintains the sentence reduction was based solely on his post-
incarceration record, without reference to any of the 18 U.S.C. § 3553(a) factors
and without taking into account his administrative punishment for his
disciplinary infractions.
      District courts are under no obligation to reduce a defendant’s sentence
pursuant to § 3582(c)(2). United States v. Doublin, 572 F.3d 235, 238 (5th Cir.),
cert. denied, 130 S. Ct. 517 (2009).       In exercising its discretion to grant
Chatman’s § 3582(c)(2) motion, however, the district court, as noted, checked a
box on the pre-printed order indicating that the sentence imposed was within the
amended-guidelines range. If the district court intended to depart from the
amended-guidelines range, it should have indicated it was doing so by checking
the box labeled “Other”. See United States v. Franklin, No. 08-30861, 2009 WL
4884963, at *2 (5th Cir. 18 Dec. 2009) (unpublished). Instead, the district court
erroneously indicated that Chatman’s reduced sentence was “within the
amended guideline range”, when it plainly was not.
      VACATED and REMANDED.




                                       2